

117 S1395 IS: Advancing IoT for Precision Agriculture Act of 2021
U.S. Senate
2021-04-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1395IN THE SENATE OF THE UNITED STATESApril 27, 2021Mrs. Fischer (for herself and Ms. Klobuchar) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo promote scientific research and development opportunities for connected technologies that advance precision agriculture capabilities. 1.Short titleThis Act may be cited as the Advancing IoT for Precision Agriculture Act of 2021.2.PurposeIt is the purpose of this Act to promote scientific research and development opportunities for connected technologies that advance precision agriculture capabilities. 3.National Science Foundation Directive on Agricultural Sensor ResearchIn awarding grants under its sensor systems and networked systems programs, the Director of the National Science Foundation shall include in consideration of portfolio balance research and development on sensor con­nec­tiv­i­ty in environments of intermittent connectivity and intermittent computation—(1)to improve the reliable use of advance sensing systems in rural and agricultural areas; and(2)that considers— (A)direct gateway access for locally stored data;(B)attenuation of signal transmission; (C)loss of signal transmission; and(D)at-scale performance for wireless power.4.Updating Considerations for Precision Agriculture Technology within the NSF Advanced Technical Education ProgramSection 3 of the Scientific and Advanced-Technology Act of 1992 (42 U.S.C. 1862i) is amended—(1)in subsection (d)(2)—(A)in subparagraph (D), by striking and after the semicolon;(B)in subparagraph (E), by striking the period at the end and inserting ; and; and(C)by adding at the end the following:(F)applications that incorporate distance learning tools and approaches.;(2)in subsection (e)(3)—(A)in subparagraph (C), by striking and after the semicolon;(B)in subparagraph (D), by striking the period at the end and inserting ; and; and(C)by adding at the end the following: (E)applications that incorporate distance learning tools and approaches.; and(3)in subsection (j)(1), by inserting agricultural, after commercial,.5.GAO reviewNot later than 18 months after the date of enactment of this Act, the Comptroller General of the United States shall provide—(1)a technology assessment of precision agriculture technologies, such as the existing use of—(A)sensors, scanners, radio-frequency iden­ti­fi­cation, and related technologies that can monitor soil properties, irrigation conditions, and plant physiology; (B)sensors, scanners, radio-frequency identification, and related technologies that can monitor livestock activity and health;(C)network connectivity and wireless communications that can securely support digital agriculture technologies in rural and remote areas;(D)aerial imagery generated by satellites or unmanned aerial vehicles;(E)ground-based robotics;(F)control systems design and con­nec­tiv­ity, such as smart irrigation control systems; and(G)data management software and advanced analytics that can assist decision making and improve agricultural outcomes; and(2)a review of Federal programs that provide support for precision agriculture research, development, adoption, education, or training, in existence on the date of enactment of this Act. 